OFFICE OF THE ATTORNEY GENERAL

                        State of California


                       JOHN K. VAN DE KAMP

                         Attorney General


             ______________________________________

            OPINION            :

                               :         No. 89-601

               of              :

                               :         OCTOBER 24, 1989

      JOHN K. VAN DE KAMP      :

        Attorney General       :

                               :

       RONALD M. WEISKOPF      :

    Deputy Attorney General    :

                               :

__________________________________________________________________

           THE HONORABLE ARLO SMITH, DISTRICT ATTORNEY, CITY AND

COUNTY OF SAN FRANCISCO, has requested an opinion on the following

question:


          Is a ballet teacher employed by a private ballet school

     required to report instances of child abuse under the Child

     Abuse and Neglect Reporting Act?


                            CONCLUSION


          A person who teaches ballet at a private ballet school is

required to report instances of child abuse under the Child Abuse

and Neglect Reporting Act.


                             ANALYSIS


          The Child Abuse and Neglect Reporting Act (Pen. Code,

§ 11165 et seq.) creates a system whereby "child protective

agencies" (i.e., police and sheriff's departments and county

welfare and probation departments) can be promptly notified of

suspected instances of child abuse so that they can take timely

action   if   necessary  to   protect  the   children.1     (65


      1
       The Child Abuse and Neglect Reporting Act (the "Act") is

codified as article 2.5 (§§ 11165-11175.5) of chapter 2 of Title 1

of Part 4 of the Penal Code. Before 1987, when it received its

current name (§ 11164 added by Stats. 1987, ch. 1444, § 1.5), it

was sometimes referred to as the Child Abuse Reporting Law. (See

e.g., Planned Parenthood Affiliates v. Van de Kamp (1986) 181
Cal. App. 3d 245, 255; 67 Ops.Cal.Atty.Gen. 235 (1984); 65

                                1.                            89-601
Ops.Cal.Atty.Gen. 345, 347 (1982); cf., Planned Parenthood

Affiliates v. Van de Kamp (1986) 181 Cal. App. 3d 245, 258, 267, 272,

279; see also, Krikorian v. Barry (1987) 196 Cal. App. 3d 1211, 1216­
1217.)   The Act does this by requiring certain categories of

persons whose occupations place them in contact with children to

report to a "child protective agency" when, in the course of their

work, they come to know or reasonably suspect that someone under

the age of eighteen has been a victim of child abuse. (§ 11166,

subd. (a).) These persons are provided with an absolute immunity

from any civil or criminal liability in connection with any report

they are required or authorized to make under the Act (§ 11172,

subd. (a); cf., Krikorian v. Barry, supra, 196 Cal. App. 3d 1211,

1215), but their failure to make a required report is a

misdemeanor, carrying a maximum punishment of six months in jail

and a $1,000 fine. (§ 11172, subd. (e).)


          Among the persons who are required to report instances of

child abuse are "child care custodians" (§ 11166, subd. (a)), a

broad category that includes teachers, day care workers, and a

variety   of   public   health   and   educational   professionals.

(§ 11165.7; cf., § 11166.5, subd. (a); Planned Parenthood

Affiliates v. Van de Kamp, supra). We are asked whether a ballet

teacher who teaches ballet at a particular private ballet school is

included among them. We conclude that such a person is included in

the category of persons who must report instances of child abuse

under the Child Abuse and Neglect Reporting Act. 


           Since the nature of the position and the school has

prompted the request for this Opinion, we describe it here as it

has been described to us in information accompanying the opinion

request:    The San Francisco Ballet School is an arm of the San

Francisco Ballet Association, a private non-profit organization

which operates independently from the City and County of San

Francisco.    The School derives operating revenue from student

tuition for its classes and from funds provided by the Ballet

Association. The Ballet Association does not receive general fund

revenue from the City and County of San Francisco, but it does

receive a grant award as a non-profit private entity from the

latter's Publicity and Advertising Fund which is established

through the collection of hotel tax revenue. 


          The Ballet School holds an "Authorization to Operate As

a Private Postsecondary Educational Institution" issued by the

State of California Department of Education because it has been

accredited for its nondegree objective by a national accreditation

agency (the National Association of Schools of Dance) recognized by





Ops.Cal.Atty.Gen. 345, 345 (1982).)     All unidentified statutory

references herein will be to the Act as codified in the Penal Code.

                                2.                            89-601

the U.S. Department of Education. (Ed. Code, § 94311, subd. (c)2;

see    generally,   68    Ops.Cal.Atty.Gen.    278   (1985);    67

Ops.Cal.Atty.Gen. 250 (1984).) The school may participate in the

Student Tuition Recovery Fund", and since it meets the Department

of Health, Education and Welfare's definition of an institution of

higher education, it is eligible to apply for participation in

various student financial assistance programs administered by the

Federal Office of Education.


          The teaching staff of the Ballet School is composed

primarily of former professional ballet dancers. These teachers

are not trained as academic personnel in the traditional sense, but

rather are performing artists who have studied at some of the most

prestigious ballet institutions around the world. They do not hold

academic degrees in education and they do not necessarily possess

teaching certificates or credentials from the State. (Cf., Ed.

Code, §§ 44001-44005, 44250.) 


          The School accepts students beginning at eight years of

age, and provides instruction and performance opportunities

(including performances with the Ballet Company) that prepare them

for careers as professional ballet performers. [The School also

provides adult classes for persons who are not artists or

performers.] The School does not provide "academic" instruction

(except as it may bear on dance history and performance technique),

and attendance at it is not mandatory as it is in public or private

educational schools. (Ed. Code, §§ 48200, 48220, 48222.)3



        2
         Section 94311 of the Education Code provides that no

postsecondary educational institution may offer courses of

education leading to educational, professional, technological, or

vocational objectives unless it has been approved or authorized by

the Superintendent of Public Instruction.     One of the bases on

which that approval/authorization is given is where "an institution

... has accreditation of the institution, program or specific

course of study ... by a national or applicable regional

accrediting agency recognized by the United States Department of

Education...." (Ed. Code, § 94311, subd. (c).)

       3
         Under California's Compulsory Education Law (Ed. Code,

§ 48000 et seq.), every person between the ages of 6 and 16, not

otherwise exempt, is required to attend public full-time day

school. (Ed. Code, § 48200.)     However, that obligation may be

satisfied, inter alia, by attending a private full-time day school

that meets certain statutory standards. ( Id., § 48220.) Among

them is that the private schools "offer instruction in the several

branches of study required to be taught in the public schools of

the state." (Id., § 48222; cf., 70 Ops.Cal.Atty.Gen. 282, 284-285

(1987.)


                                3.                            89-601

          In addition to regular classes held at the School, the

Ballet School conducts a local outreach program in the public

schools in San Francisco.     This consists of introductory dance

sessions or classes in those schools at which the regular public

school teachers are always present. The Ballet School teachers who

attend this activity are considered to be guest artists or

performers.   Student attendance at the sessions and classes is

required as part of the regular public school arts educational

program. A public school student may go on to take dance lessons

at the Ballet School itself, but that would not be a mandatory part

of his or her regular public education.


          It is patent from the foregoing that in the course of his

or her profession, a ballet teacher at the San Francisco Ballet

School is in daily contact with persons under the age of eighteen.

It would also seem fair to say that because of the nature of ballet

classes, the ballet teacher would be in a special position to

observe instances of child abuse. To return to our question then,

when he or she comes to know or reasonably suspect that a student

at the School has been a victim of child abuse, must he or she

report it under the Child Abuse and Neglect Reporting Act? 


          Our task in answering the question is to ascertain the

intent of the Legislature: Did the Legislature intend for such

private school ballet teachers to be included in the class of

persons for whom reporting child abuse is compulsory under the

Child Abuse and Neglect Reporting Act? (Cf., Planned Parenthood

Affiliates v. Van de Kamp, supra, 181 Cal. App. 3d 245, 267; Select

Base Materials v. Board of Equalization (1959) 51 Cal. 2d 640, 645.)

To ascertain that intention we turn first to the words of the

statute itself. (People v. Stockton Pregnancy Control Medical

Clinic, Inc. (1988) 203 Cal. App. 3d 225, 235; Moyer v. Workmen's

Compensation Appeals Board (1973) 10 Cal. 3d 222, 230; Rich v. State

Board of Optometry (1965) 235 Cal. App. 2d 591, 604.)


          Section 11166, subdivision (a) of the Child Abuse and

Neglect Reporting Act provides in pertinent part as follows:


          "[A]ny child care custodian, health practitioner, or

     employee of a child protective agency who has knowledge

     of or observes a child in his or her professional

     capacity or within the scope of his or her employment

     whom he or she knows or reasonably suspects has been the

     victim of child abuse shall report the known or suspected

     instance of child abuse to a child protective agency

     immediately or as soon as practically possible by

     telephone and shall prepare and send a written report

     thereof within 36 hours of receiving the information

     concerning the incident....    For the purposes of this

     article, 'reasonable suspicion' means that it is

     objectively reasonable for a person to entertain such a

     suspicion, based upon facts that could cause a reasonable

                                4.                            89-601

     person in a like position, drawing when appropriate on

     his or her training and experience, to suspect child

     abuse...." (Emphasis added.)


For purposes of the Act, the term "child care custodian" is defined

in section 11165.7, subdivision (a), to mean:


          "a teacher; an instructional aide, a teacher's aide,

     or a teacher's assistant employed by any public or

     private school, who has been trained in the duties

     imposed by this article, if the school district has so

     warranted to the State Department of Education; a

     classified employee of any public school who has been

     trained in the duties imposed by this article, if the

     school has so warranted to the State Department of

     Education; an administrative officer, supervisor of child

     welfare and attendance, or certificated pupil personnel

     employee   of   any   public   or   private   school;  an

     administrator of a public or private day camp; a

     licensee, an administrator, or an employee of a licensed

     community care or child day care facility; [a] headstart

     teacher; a licensing worker or licensing evaluator; [a]

     public assistance worker; an employee of a child care

     institution including, but not limited to, foster

     parents,   group   home   personnel   and   personnel  of

     residential care facilities; a social worker or a

     probation officer or any person who is an administrator

     or presenter of, or a counselor in, a child abuse

     prevention program in any public or private school." (§

     11165.7, subd. (a), as amended by Stats. 1987, ch. 1459,

     § 14; emphases added.)


Looking at the words and phrases, and the punctuation (cf.,

Wholesale T. Dealers v. National Etc. Co. (1938) 11 Cal. 2d 634,

659; Paris v. County of Santa Clara (1969) 270 Cal. App. 2d 691, 699)

of subdivision (a) of section 11165.7, we see that the Legislature

has now used semicolons to designate distinct subcategories of

persons within the overall category of "child care custodians" who

must report instances of child abuse. With respect to those who

are involved with students in school they include


          -- teachers;


          -- instructional aides, teacher's aides, or teacher's

assistants employed by any public or private school, who have been

trained in the duties imposed by the Child Abuse and Neglect

Reporting Act, if their school district has so warranted to the

State Department of Education;4


      4
       Subdivision (b) of section 11165.7 details they type of

training contemplated.    The Legislature has provided that

                                5.                            89-601
          -- classified employees of any public school who have

been trained in the duties imposed by the Act, if the school has so

warranted to the State Department of Education;


          -- administrative officers, supervisors of child welfare

and attendance, or certificated pupil personnel employees of any

public or private school; 


          -- headstart teachers; and


          -- persons who are administrators or presenters of, or

counselors in, a child abuse prevention program in any public or

private school.


          A ballet teacher at the San Francisco Ballet School would

not fall in any of the last four of these subcategories. Neither

would he or she fall into the second category --that of aides and

assistants, because he or she would have primary responsibility for

instruction in his or her ballet class and so would not be an aide

or assistant to someone else. And even when he or she appears at

a public school, he or she does so as a guest performer and not as

a teacher's aide or assistant regularly employed at that school.

Thus if the ballet teacher is to fall in any of the subcategories

of "child care custodians" who must report child abuse under the

Act, it would have to be in the first, as a "teacher".          The

question thus becomes whether he or she is a "teacher" within the

meaning of the Child Abuse and Neglect Reporting Act. 


          The term "teacher" is not defined in the Child Abuse and

Neglect Reporting Act or elsewhere in the Penal Code. Absent that,

the word as used in the Act should be interpreted according to its

usual, ordinary and generally accepted meaning. (Cf., People v.

Craft (1986) 41 Cal. 3d 554, 560; People v. Castro (1985) 38 Cal. 3d
301, 310; People v. Belleci (1979) 24 Cal. 3d 879, 884; Palos Verdes

Faculty Assn v. Palos Verdes Peninsula Unified Sch. Dist. (1978) 21
Cal. 3d 650, 658; Great Lakes Properties Inc. v. City of El Segundo

(1977) 19 Cal. 3d 152, 155-156.) There, reference to the dictionary

is helpful to understand the common generally accepted meaning of

the term. (Cf., People v. Spencer (1975) 52 Cal. App. 3d 563, 565;

People v. Medina (1972) 27 Cal. App. 3d 473, 479; People v. Johnson



"[t]raining in the duties imposed by [the Act] shall include

training in child abuse identification and training in child abuse

reporting" (§ 11165.7, subd. (b)) and that "[a]s part of that

training, school districts shall provide to all employees being

trained a written copy of the reporting requirements...." (Ibid.)

It has also provided that "[s]chool districts which do not train

the employees specified in subdivision (a) [of section 11165.7] in

the duties of child care custodians under the child abuse reporting

laws shall report to the State Department of Education the reasons

why this training is not provided." (Id., subd. (c).)

                                6.                            89-601

(1957) 147 Cal. App. 2d 417, 419.) Indeed, in a recent Opinion, 70

Ops.Cal.Atty.Gen. 139 (1987), we looked to the dictionary to

discern the meaning of the phrase "teaching staff". (Id. at 144.)


          Doing so here, we see that the term "teacher" is defined,

inter alia, as "one whose occupation is to instruct", as for

example "a driving teacher." (Webster's Third New Intn'l. Dict.

(1971 ed.) at p. 2346.) And the term "teach", we are told, "is a

general term for causing one to acquire knowledge or skill,

usu[ally] with the imparting of necessary incidental information

and the giving of incidental help and encouragement", as in

teaching "boys how to swim." (Ibid.) 


           There is nothing in the definition of "teacher" or

"teach" to suggest that either is in any way limited to particular

subjects, knowledge, or skills.     It seems clear that one whose

occupation is to instruct others in the skill of dance is a

"teacher" in the ordinary use of the word, and we thus consider the

ballet teacher here to be a teacher within the common meaning of

the term.


          We are to construe the Child Abuse and Neglect Reporting

Act "according to the fair import of [its] terms, with a view to

effect its objects and to promote justice." (Pen. Code, § 4.) In

looking at "the ordinary import of the language used in framing

[it]" (Moyer v. Workmen's Comp. Appeals Bd., supra, 10 Cal. 3d 222,

230; In re Alpine (1928) 203 Cal. 731, 737) "[a] narrow or

restricted meaning should not be given to a word, if it would

result in an evasion of the evident purpose of the act, when a

permissible, but broader, meaning would prevent the evasion and

carry out that purpose." (In re Reineger (1920) 184 Cal. 97, 103.)


          The purpose of the Reporting Act is to detect and prevent

child abuse, an objective in which the State of California has a

significant state interest. ( People v. Stritzinger (1983) 34
Cal. 3d 505, 511-512; People v. Stockton Pregnancy Control Medical

Clinic, Inc., supra, 203 Cal. App. 3d 225, 241; Planned Parenthood

Affiliates v. Van de Kamp, supra, 181 Cal. App. 3d 245, 258, 279; 65

Ops.Cal.Atty.Gen. 345, 347, supra.) As noted at the outset, the

primary means in which the Act's purpose of protecting victims from

child abuse is attained, is to have child abuse agencies promptly

notified of its occurrence. (Cf., People v. Stritzinger, supra, at

511-512; People v. Stockton Pregnancy Control Medical Clinic, Inc.,

supra, at 241; Krikorian v. Barry, supra, 196 Cal. App. 3d 1211,

1216-1217; Planned Parenthood Affiliates v. Van de Kamp, supra, at

258-259, 267, 272, 279; 65 Ops.Cal.Atty.Gen. 345, 347, supra.) To

ensure that that occurs, the Legislature has decided that when

persons engage in certain callings which bring them into contact

with persons under eighteen years of age, they must assume a

responsibility to report instances of child abuse that they come to

know about or suspect through that contact. (§ 11166,, subd. (a);


                                7.                            89-601

cf., Planned Parenthood Affiliates v. Van de Kamp, supra, 181
Cal. App. 3d 245, 272.) 


          Originally, reporting was required only of physicians

(former § 11161.5 added by Stats. 1963, ch. 576, § 1, p. 1454),

reflecting a belief that they "were in a unique position to

discover child abuse and particularly the battered child syndrome."

(Comment, Reporting Child Abuse:      When Moral Obligations Fail

(1983) Pacific L.J. 189, 213; fn. omitted.). But over the years

the Legislature has expanded the categories of persons who have a

duty to report. 5 (Cf., Kimberly M. v. Los Angeles Unified School

Dist. (1987) 209 Cal. App. 3d 1326, 1333; see also, Comment, supra,

15 Pacific L.J. at 213-214 & 213 fn. 223.) School superintendents

and principals became mandatory reporters in 1966 (Stats. 1966,

First Ex. Sess., ch. 31, § 2, p. 325), and the law was amended in

1971 to include school teachers. (Stats. 1971, ch. 1729, § 7, p.

3680). "Thus school teachers and administrative officers [became]

designated 'child care custodians' charged with mandatory reporting

duties, the violation of which is a misdemeanor." (Kimberly M. v.

Los Angeles Unified School Dist., supra, 209 Cal.App.3d at 1333.)


          If we look at the 1971 amendments to the statute which

originally imposed the duty on teachers to report child abuse under

the precursor of the Child Abuse and Neglect Reporting Act, former

section 11161.5 of the Penal Code, we see that it imposed that duty

on "any teacher or [sic, of] any public or private school."

(Stats. 1971, ch. 1729, § 7, p. 3680.)6       The Legislature thus


     5
      Over the years the Legislature also lessened the degree of

certainty in the basis upon which a report would have to be made

and increased the degree of civil and criminal immunity afforded

mandatory reporters. (See       Krikorian v. Barry, supra, 196
Cal. App. 3d 1216-1217.) This was done to rectify the problem of

inadequate child abuse reporting by removing two of the impediments

which deterred professionals from reporting suspected cases of

child abuse. (Ibid.)

      6
       As amended in 1971, section 11161.5 provided in pertinent

part that:


          "...in any case in which a minor is observed by ...

     any teacher or [sic, of] any public or private school ...

     and it appears to the ... teacher ... from observation of

     the minor that the minor has physical injury or injuries

     which appear to have been inflicted upon him by other

     than accidental means by any person, he shall report such

     fact by telephone and in writing to the local police

     authority having jurisdiction and to the juvenile

     probation department. The report shall state, if known,

     the name of the minor, his whereabouts and the character

     and extent of the injuries. [¶][¶] No person shall incur

                                8.                            89-601

clearly included persons who taught in private schools among those

who would have a duty to report. But in so doing the Legislature

did not impose any restriction or limitation on the types of

private school teachers who would have that duty, based either on

what they taught, or on the types of private schools at which they

might teach. (Cf.,    Emmolo v. Southern Pacific Co. (1949) 91
Cal. App. 2d 87, 92; 64 Ops.Cal.Atty.Gen. 192, 202 (1981); 62

Ops.Cal.Atty.Gen. 394, 395-396 (1979); 20 Ops.Cal.Atty.Gen. 31, 33

(1952): [effect of the use of the indefinite adjective "any"].)

The plain wording of the statute which imposed the reporting duty

on "any teacher of any public or private school" thus included

among those upon whom it imposed the reporting duty, persons who

might teach ballet at a private non-academic ballet school.


          In   1980,   the  child   abuse   reporting  laws   were

substantially recast and collected into article 2.5. (Stats. 1980,

ch. 1071, §§ 1-4, p. 3420; 4 Stats. 1980 [Sum.Dig. SB 781] at p.

333; cf., Krikorian v. Barry, supra, 196 Cal. App. 3d 1211, 1216­
1217.) The language of former section 11161.5, which imposed the

duty to report child abuse on "any teacher ... of any public or

private school", was carried through to the definition of "child

care custodian", which was now set forth as section 11165,

subdivision (h). (Stats. 1980, ch. 1071, § 4, p. 3421.) 7 "Child

care custodian was defined to mean-­

          "a teacher, administrative officer, supervisor of

     child welfare and attendance, or certificated pupil

     personnel employee of any public or private school; an

     administrator of a public or private day camp; a licensed

     day care worker; an administrator of a community care



     any civil or criminal liability as a result of making any

     report authorized by this section." (Stats. 1971, ch.

     1729, § 7, supra.)


In 1973 the technical correction was made to have the section read

"any teacher of any public or private school." (Stats 1973, ch.

1151, § 1, p. 2380; cf., 2 Stats. 1973 [Sum.Dig. SB 398] at p.

182.)

       7
        Before 1980, the number of different callings on which

section 11161.5 imposed a duty to report child abuse had grown to

twenty. (Stats. 1978, ch. 136, § 1, p. 358.) The 1980 amendments

repealed that section (Stats. 1980, ch. 1071, § 1, supra) and

adopted a new section 11165 which defined the mandatory reporters

in broad categories --i.e, "child care custodian[s]" (subd. (h)),

"medical practitioner[s]" (subd. (i)), "nonmedical practitioner[s]"

(subd. (j)) and employees of "child protective agenc[ies]" (subd.

(k)). . (Id., § 4, pp. 3421-3422; see, 65 Ops.Cal.Atty.Gen. 345,

346, supra; cf., Planned Parenthood Affiliates v. Van de Kamp,

supra, 181 Cal. App. 3d 245, 258.) 

                                9.                            89-601

     facility licensed to care for children; headstart

     teacher; public assistance worker; employee of a child

     care institution including but not limited to, foster

     parents,   group  home   personnel  and   personnel   of

     residential care facilities; a social worker or a

     probation officer." (Former § 11165, subd. (h), as added

     by Stats. 1980, ch. 1071, § 4, supra; emphasis added.)


Section 11165 was repealed in 1987 (Stats. 1987, ch. 1459, § 1)

when the definition of "child care custodian" was transferred to

newly adopted section 11165.7, where it appears today. (Stats.

1987, ch. 1459, § 14, supra.) 


          However, as it appears today, the definition of "child

care custodian" no longer speaks of "a teacher ... of any public or

private school" as it did until 1987.      It speaks merely of "a

teacher" without any qualification. Thus any reason to exclude

persons who might teach in particular types of private schools is

even less compelling than before. We thus are reinforced in our

conclusion that the definition of child care custodian found in

section 11165.7 includes persons who teach ballet at a private

ballet school. 


          It has been suggested that our reading of the meaning of

"teacher" is too broad. It is pointed out that if the term were

indeed so encompassing, there would have been no need to include

"headstart teachers" among the occupations listed as "child care

custodians" in 1980 (Stats. 1980, ch. 1071, § 4, p. 3421) because

the subcategory of "teacher[s] ... of any public or private school"

would have already sufficed to include them. That would have made

the addition of the subcategory of "headstart teachers"

unnecessary, and statutes are supposed to be interpreted to avoid

surplusage. (Cf., City and County of San Francisco v. Farrell

(1982) 32 Cal. 3d 47, 55; California Mfgrs. Assn. v. Public

Utilities Com. (1979) 24 Cal. 3d 836, 844; Fields v. Eu (1976) 18
Cal. 3d 322, 328.)


          The suggestion is that the term "teacher" should only

apply to persons who teach in those K-12 public and private schools

which a pupil must attend under the Compulsory Education Law.

(Cf., fn. 3, ante.) After all, those schools and teachers already

have broad authority over children and a concomitant duty and

responsibility for their care and supervision. (Cf., Kimberly M.

v. Los Angeles Unified School Dist. , supra, 209 Cal. App. 3d 1326,

1331-1332, 1337-1338). And public school teachers, at least, are

specifically given training in the detection of child abuse (Cf.,

§ 11165.7, subds. (b), (c); Ed. Code, § 44691.) As the argument

goes, ballet teachers at private ballet schools would not be the

type of trained "professionals" upon whose judgment and experience

the Legislature relied "to distinguish between abusive and

nonabusive situations" when it adopted the Child Abuse and Neglect


                                10.                           89-601

Reporting Act. (Cf., Planned Parenthood Affiliates v. Van de Kamp,

supra, 181 Cal. App. 3d 245, 258-259, 272.)8


          We reject the position and the associated suggestion that

the term "teacher" as used in the Act only applies to persons who

teach in public and private K-12 schools. First, we do not view

the addition of "headstart teachers" as in any way derogating from

the basic meaning of "teachers." That category is used without any

qualification, which means any kind of teacher.         We believe

"headstart teachers" were specifically mentioned as "child care

custodians" to make sure that those pre-school teachers were

included among those who would have a reporting duty under the Act.

Their addition could not have been meant to limit the existing

subcategory of "teachers" as "child care custodians" for to turn

the argument about: what types of teachers would have then been

excluded, because "headstart teachers" were now included in the

definition of "child care custodian"?


          Without intending to suggest that the meaning of the word

"teacher" as found in the Act is without bounds and mandates a

reporting duty on any person who happens to impart some knowledge

or skill to a child, we do not accept the proffered limitation that

it applies only to teachers in K-12 schools. We find nothing in

the statutory language of the Child Abuse and Neglect Reporting Act

to support such a limitation on the plain meaning of the word

"teacher". Second, it bears noting that the particular private

Ballet School that has been described does not operate free from

all governmental oversight. It is "licensed" by a state agency to

operate as a Private Postsecondary Educational Institution in

California (cf., Ed. Code, § 93411, subd. (c), supra, fn. 2), and

its credentials permit it to participate in the Student Tuition

Recovery Fund and to apply for other student financial assistance

programs. In its operation, it deals with students as young as

eight years of age, whom it owes as much a duty of care and

supervision as does a public or private K-12 school. (Cf., Hoyem

v. Manhattan Beach City Sch. Dist. (1978) 22 Cal. 3d 508, 518-520;

Kimberly M. v. Los Angeles Unified School Dist., supra, 209



       8
        In support of this argument attention is also drawn to

subdivision (a) of section 11166.5 of the Act which requires "any

person who enters into employment on and after January 1, 1985, as

a child care custodian, health practitioner, or with a child

protective agency, prior to commencing his or her employment, and

as a prerequisite to that employment, [to] sign a statement ... to

the effect that he or she has knowledge of the [mandatory

reporting] provisions of sections 11166. It is claimed that the

Legislature would not have meant to impose such a precondition of

employment on those in the private sector.      This much of the

argument we reject on the basis that the definition of child care

custodian itself includes persons in the private sector.

                                11.                           89-601

Cal.App.3d 1326, 1337 fn. 10; see generally, Comment, supra, 15

Pacific L.J. 189, 202-207.)


          But most important, we cannot accept the notion that a

ballet teacher at the School would not be a type of trained

"professional" upon whose judgment and experience the Legislature

relied to report known or suspected instances of child abuse. Such

a person is professionally in contact with children on a regular

and continuous basis (cf., Ed. Code, § 44690), and deals with them

in a setting where evidence of child abuse may be uniquely readily

apparent. We do not believe that "drawing when appropriate on his

or her training and experience" (§ 11166.5, subd. (a)) he or she

would be unqualified to make informed judgments regarding child

abuse from empirical observation. (Cf.,         Planned Parenthood

Affiliates v. Van de Kamp, supra, 181 Cal.App.3d at 259; Comment,

supra, 15 Pacific L.J. at p. 214.) In this vein we note that the

Act has imposed the obligation to report known or suspected

instances of child abuse on other persons in the private sector,

such as administrators of private day camps, employees of child day

care facilities, and foster parents. (§ 11165.7.) We do not think

it incongruous for the Legislature to have intended that ballet

teachers at private ballet schools have that duty as well.


          The Child Abuse and Neglect Reporting Act imposes a duty

on "teachers" to report instances of child abuse that they come to

know about or suspect in the course of their professional contact

in order that child protective agencies might take appropriate

action to protect the children. We are constrained to interpret

the language of the Act according to the ordinary meaning of its

terms to effect that purpose. Doing so, we conclude that a person

who teaches ballet at a private ballet school is a "teacher" and

thus a "child care custodian" as defined by the Act, and therefore

has a mandatory duty to report instances of child abuse under it.


                            * * * * *





                                12.                           89-601